451 F.2d 1346
In the Matter of AVAL CORPORATION, a California corporation,Debtor. William SAT, Jr., Claimant and Appellant,v.A. J. BUMB, Trustee, Respondent and Appellee.
No. 25910.
United States Court of Appeals,Ninth Circuit.
Nov. 9, 1971.

Walter H. Drane (argued), of Linder, Schurmer, Drane & Bullis, Beverly Hills, Cal., for claimant and appellant.
Robert A. Fisher (argued), of Craig, Weller & Laugharn, Los Angeles, Cal., for respondent and appellee.
Before CHAMBERS, BARNES and TRASK, Circuit Judges.
PER CURIAM:


1
The district court order sustaining on review the referee's denial of Sat's claim for services rendered the bankrupt is affirmed.


2
We sustain the order on the basis that Sat necessarily was acting as a broker without a license as required by the California Business and Professions Code.  See Section 10136 of the California Business and Professions Code.  The fact that he had only one customer does not seem to exempt him.  There being no transcript of the hearing before the referee, we cannot go behind his findings upon which he based his conclusions.